UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-5021
TERRY LAMB, a/k/a Chops,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-01-18)

                      Submitted: April 29, 2002

                       Decided: June 3, 2002

 Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Herbert L. Hively, II, Hurricane, West Virginia, for Appellant. Kasey
Warner, United States Attorney, Samuel D. Marsh, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LAMB
                             OPINION

PER CURIAM:

   Terry Lamb appeals from his 150-month sentence after pleading
guilty to conspiracy to distribute crack cocaine, in violation of 21
U.S.C. § 846 (1994). On appeal, Lamb argues the district court erred
in finding he possessed a dangerous weapon for purposes of U.S. Sen-
tencing Guidelines Manual § 2D1.1(b)(1) (2000). We affirm.

   A two-level enhancement must be given under USSG
§ 2D1.1(b)(1) if a dangerous weapon was possessed during the
offense. The enhancement applies if the weapon is present, "unless it
is clearly improbable that the weapon was connected with the
offense." USSG § 2D1.1, comment. (n.3). The determination that a
weapon enhancement is warranted is a factual question subject to
clearly erroneous review. United States v. Apple, 915 F.2d 899, 914
(4th Cir. 1990). Because a confidential informant testified that he saw
Lamb possess a firearm on at least four occasions during drug distri-
bution activities, and because Lamb fails to establish it was clearly
improbable that the weapon was connected with the offense, we con-
clude the district court did not clearly err.

   For these reasons, we affirm Lamb’s sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED